DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Kim et al. (US Patent Application Publication 2013/0122758 A1) teaches: “a connector in figure 1, comprising a male connector C1; and a female connector C2 including a housing 20 to be fit to the male connector C1 along a connecting direction (along the unlabeled arrow line in figure 1), wherein: a first connector C1 of the male connector C1 and the female connector C2 is fixed with a second connector C2 of the male connector C1 and the female connector C2 connected and where the second connector C2 is distorted at a test speed of 1 mm/min (see paragraph [0051]) in a direction intersecting the connecting direction (along the unlabeled arrow line in figure 1)".
Ozaki et al. (US Patent Application Publication 2014/0030122 A1) teaches: “wherein a rigidity k [N/m] satisfies k < 360000 (wherein the rigidity k [N/m] is 30000 which satisfies because 30,000 is less than 360,000, see paragraph [0119])".


Claims 2-4 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831